TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2014



                                      NO. 03-13-00716-CV


                         Roy Blizzard and Donna Blizzard, Appellants

                                                 v.

                   Select Portfolio Servicing f/k/a Fairbanks Capital and
                   Manufacturers and Traders Trust Company, Appellees




      APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the judgment signed by the trial court on August 21, 2013. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.